DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 07/01/2022.

Claim Status
3.	Claims 1-3, 6, 8-15 and 19-24 are pending in this application.

Allowable Subject Matter
4.	Claims 1-3, 6, 8-15 and 19-24 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for displaying video by detecting, on a display page of a target video, a first operation on the target video; generating a trigger signal in response to the first operation; acquiring, based on the trigger signal, at least one associated video of the target video; and displaying the at least one associated video, wherein the first operation is a touch operation on the display page of the target video, or a screenshot operation, wherein after displaying the at least one associated video, the method further comprises detecting a display cancellation indication of the at least one associated video; and cancelling the display of the at least one associated video according to the display cancellation indication, wherein the display cancellation indication is generated in response to a click or tap signal on a masking layer which is set on an upper layer of a region outside a target region, the target region being a region corresponding to the at least one associated video in the display page…” in Independent Claim 1 to be obvious. 

Claim 13 directed to an electronic device to implement a corresponding method as recited in claim 1 is also allowed.
Claim 20 directed to a non-transitory storage medium storing a computer program to implement a corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426